Citation Nr: 1433285	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendonitis as secondary to service-connected bilateral total knee arthroplasty (TKA) with history of chondromatosis.

2.  Entitlement to service connection for bilateral ulnar neuropathy (claimed as bilateral upper arm condition, including tingling) as secondary to service-connected bilateral TKA with history of chondromatosis.

3.  Entitlement to service connection for bilateral rotator cuff tear (claimed as bilateral shoulder condition, status post-operative, as secondary to service-connected left TKA with history of chondromatosis.

4.  Entitlement to service connection for cervical spine degenerative disc disease (DDD) as secondary to service-connected bilateral TKA with history of chondromatosis.

5.  Entitlement to service connection for left leg condition as secondary to service-connected bilateral TKA with history of chondromatosis.
6.  Entitlement to service connection for DDD, bilateral hip as secondary to service-connected bilateral TKA with history of chondromatosis.

7.  Entitlement to an increased rating for left TKA, currently evaluated as 30 percent disabling.

8.  Entitlement to an extension of a temporary total rating based on treatment of right knee degenerative joint disease (DJD), status post-TKA.

9.  Entitlement to an overall combined rating higher than 70 percent.

10.  Entitlement to an initial rating higher than 10 percent for lumbar spine DDD for the period prior to September 13, 2010, and higher than 30 percent for the period since.

11.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy associated with lumbar spine DDD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A January 2010 rating decision granted service connection for lumbar spine DDD and right lower extremity radiculopathy and assigned an initial rating of 10 percent each, both effective in June 2003.  A September 2010 rating decision continued 30-percent ratings for residuals of left and right TKA; denied an extension of the temporary total rating for the post-right TKA; denied entitlement to service connection for Achilles tendonitis; bilateral upper ulnar neuropathy; and bilateral rotator cuff tear; and determined new and material evidence was received to reopen claims of entitlement to service connection for cervical spine DDD.  The Veteran perfected separate appeals of those determinations.  During the appeal process, a decision review officer (DRO) reopened the cervical spine, left leg, and bilateral hip claims and denied them on the merits.

In an April 2011 rating decision, a DRO granted a 30 percent rating for the lumbar spine disability, effective in September 2010.  In a December 2012 rating decision, the DRO granted an increase to 60 percent for the right post-TKA, effective in March 2010.  The Veteran continued his appeal of the lumbar spine rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the maximum benefit available under law, unless he expressly indicates otherwise).  He was advised that 60 percent was the maximum rating for the right TKA under the rating schedule and was considered a full grant of the benefits sought.  Cf. AB.  There is no indication in the claims file that the Veteran appealed the effective date of the increased rating for the right post-TKA.  The December 2012 Supplemental Statement of the Case (SSOC) reflects the AOJ did not consider it as part of the total combined rating claim which was on appeal.

The issues of entitlement to service connection for bilateral upper extremity neuropathy, bilateral rotator cuff tear, cervical spine DDD, bilateral hip DJD, and Achilles tendonitis, all as due to bilateral TKA, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 22, 2012, the left TKA was manifested by intermediate degrees of residual weakness, pain, and limitation of motion (LOM).  As of October 22, 2012, it manifested with the just-stated symptoms and moderate lateral instability.

2.  The Veteran received a temporary total rating for the right TKA for the maximum period of time allowed by applicable regulation.

3.  The Veteran's total combined rating under 38 C.F.R. § 4.25 (2013) was correctly calculated.

4.  For the period prior to September 13, 2010, the Veteran's lumbar spine DDD was manifested by slight LOM and LOM on forward flexion greater than 0 to 60 degrees.  From September 13, forward, it has been manifested by severe LOM and LOM on forward flexion less than 0 to 30 degrees.

5.  The Veteran's right lower extremity radiculopathy is manifested by pain and absent ankle reflexes without loss of strength, ankylosis or other neurologic findings.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 30 percent for LOM residuals of left TKA are not met.  The requirements for a separate rating of 20 percent for lateral instability are met, effective, October 22, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.59, 4.68,  4.71a, Diagnostic Code (DC) 5055, 5257, 5260, 5261 (2013).

2.  The requirements for extension of a temporary total rating for convalescence are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2013).

3.  The combined rating was correctly calculated.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.25 (2013).

4.  The requirements for an initial rating higher than 10 percent for lumbar spine DDD for the period prior to September 13, 2010, and higher than 30 percent for the period since are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), DC 5242 (2013); 38 C.F.R. § 4.71a, DC 5292-5295 (2002).

5.  The requirements for an initial rating of 20 percent for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.123-4.124a, DC 8520 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the lumbar spine and right radiculopathy, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as concerns those disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as related to them would serve no useful purpose.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment, his extensive private treatment records, and the records related to an award of temporary disability benefits by the Social Security Administration, are in the claims file.  Further, documentation in the claims file shows the AOJ kept the Veteran apprised of private records VA could not obtain due to the request for fees, etc., see 38 C.F.R. § 3.159(e), and the Veteran obtained them himself.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no additional notice or assistance that would be reasonably likely to aid the Veteran in substantiating the claims on appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, for ratings of existing disabilities or an initial rating, the Veteran is entitled to a staged rating for any part of the rating period where his disability manifested with greater severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

Left TKA

With regard to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.

By way of history, a September 2005 rating decision granted service connection for the left knee and assigned an initial 20-percent rating for the LOM on extension symptoms, and a 10-percent rating for instability, both effective in June 2003.  In October 2005, the Veteran underwent a left TKA.  A March 2006 rating decision granted a temporary total rating for the period October 20, 2005 to November 31, 2006, and assigned a 30-percent rating, effective December 1, 2006.  VA received the Veteran's current claim for an increased rating in February 2010.

The Veteran's left knee disability is currently rated under Diagnostic Code 5055. Under this code, a prosthetic replacement of a knee joint is rated as 100 percent disabling for one year following the implantation of the prosthesis.  38 C.F.R. 
§ 4.71a.  A 30-percent rating is then the minimum rating assigned following a knee replacement.  A higher disability evaluation of 60 percent is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.

The extensive medical records in the claims file reflects the Veteran's left TKA was performed, and his subsequent treatment provided, by private physicians.  Records of October 2006 of Dr. MLG note the Veteran's rehabilitative process for his post-left TKA was slow, but most of his symptoms resolved.

Records dated in April 2010 from Dr. DJP note the Veteran's primary symptoms involved the right knee.  Dr. P noted the Veteran had apparently developed an inflammatory process in both knees, mild on the left.  Dr. P noted physical examination revealed mild effusion but "reasonable" range of motion (ROM) and good stability.  There was no evidence of thrombophlebitis, and a Homans test was noted.  Dr. P noted the structural stability of the knee appeared intact, and did not see a need for revision.  He suggested laboratory tests to rule out gout and other systemic processes.  Dr. P's May 2010 entry noted the Veteran's CBC, sedimentation rate, rheumatoid factor, and ANA were normal; and, the Veteran had a substantial improvement with the Medrol Dosepak.  Physical examination revealed the inflammatory process was almost gone in the left knee.  Dr. P noted the results suggested confirmation of the fact nothing was wrong with the TKA, and that there was no need for revision surgery.

A September 2010 VA examination report reflects the Veteran reported continued swelling and consternation that noone seemed to know why.  He reported his pain was located primarily on the medial side.  Use of stairs and keeping the same position for a prolonged time aggravated his symptoms.  The Veteran reported he was still independent in his activities of daily living.  ROM was 0 to 90 degrees.  Repetitive-use testing did not reveal any increased loss of ROM.  In the standing position, there was valgus of 11 degrees.  The Veteran reported the knee did not have significant impact on his activities of daily living.

In May 2011, the Veteran saw Dr. P again after the Veteran's right knee popped or snapped.  Dr. P's examination revealed an inflammation process in both knees.  He noted standing x-rays of the left knee showed the cemented total knee in excellent position, and soft tissue did not show bone spurs, but spurring by the lateral collateral ligament noted.  He prescribed the Veteran an anti-inflammatory.  Dr. P eventually referred the Veteran to the Mayo Clinic for an evaluation, primarily due to the right knee pathology.

The October 2012 examination report reflects the Veteran's post-left TKA was less complicated than for the right.  The examiner noted some swelling in the left knee but not nearly to the extent of the right.  Physical examination revealed the left knee as swollen and with grade 2 effusion.  It was cool and without redness, induration, or particular tenderness.  Quadriceps muscle tone was "relatively good," though the muscles were somewhat smaller than ideal.  ROM was 0 to 130 degrees, and there was moderate instability.  There also was slightly less than moderate ML instability.  The examiner diagnosed painful TKA with ligament instability, right greater than left.

A VA examination was conducted in November 2012.  The examination report reflects the examiner conducted a review of the claims file.  The Veteran reported his primary complaint related to the right knee.  He said that the left knee was not as bad as the right, but it still bothered him.

Physical examination revealed left knee ROM as 0 to 110 degrees with objective evidence of pain at that end point.  Repetitive-use testing did not reveal a change in those values.  Strength in knee extension and flexion was normal at 5/5. There was tender to palpation of the joint line and soft tissues.  The examiner noted medial-lateral instability of 2+.  The examiner noted the left knee did not show much change as compared to the September 2010 VA examination.  The examiner noted the Veteran's functional loss was less movement than normal and pain on movement.  The examiner checked a box indicating that the severity of the Veteran's left knee TKA was intermediate degrees of residual weakness, pain, or LOM.  The examiner had the option of checking a box (as he did for the right knee) indicating that there were severe residuals consisting of severe painful motion or weakness, but did not check that box for the left knee.

The Board finds the Veteran's left TKA residuals more nearly approximate the assigned 30-percent rating for the LOM residuals.  The Veteran has not reported severe pain or weakness and his range of motion, even with consideration of functional factors has been close to normal.  The objective findings on the various clinical examinations revealed essentially no loss of strength or weakness despite the chronic swelling and pain.  The Veteran has consistently reported the left knee does not have significant impact on his activities of daily living.

Diagnostic Code 5055 provides that with intermediate levels of disability, ratings should be provided under DCs 5256 (for ankylosis); 5260 (for limitation of flexion or 5261 (for limitation of extension).  The Veteran has retained significant ranges of knee motion and does not have ankylosis.  The reported ranges of motion would not approximate the criteria for compensable ratings under those codes.  In the interest of maximizing his benefits, he is appropriately given the 30 percent rating.

VA has interpreted the rating criteria to mean separate ratings for knee disabilities rated on the basis of LOM and instability are appropriate where indicated by clinical findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  Although, DC 5055 does not explicitly provide for ratings based on instability, the General Counsel's reasoning would indicate that a separate rating for instability was permissible.

The Board finds the left knee met the requirements for a separate rating for instability as of October 22, 2012, the date of the Mayo Clinic examination.  The rating criteria provide for a 10-percent rating for slight instability; 20 percent for moderate; and, 30 percent for severe.  38 C.F.R. § 4.71a, DC 5257.  The objective findings on clinical examination in October 2012 show moderate instability.  Hence, a 20-percent rating is more nearly approximated.  Id.  The combined rating for the LOM and instability residuals is 40 percent.  See 38 C.F.R. § 4.25.  Hence, the amputation rule does not come into play, as the rating for a below-the-knee amputation is 40 percent, and for above-the-knee, 60 percent.  See 38 C.F.R. §§ 4.68, 4.71a, DCs 5162, 5165.

Lumbar Spine

By way of history, pursuant to a January 2010 Board decision, a January 2010 rating decision granted service connection for lumbar spine DDD and assigned a 10-percent rating, effective in June 2003.  Since the Board allowed service connection on the basis of aggravation of the low back by the service-connected TKA, the AOJ determined the pre-aggravation base for the low back disability was 10 percent.  See 38 C.F.R. § 3.310.  The January 2010 rating decision assigned the rating under the general formula.  See 38 C.F.R. § 4.71a, General Formula, DC 5242.

The General Formula became effective on September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  Service connection was; however, granted as of June 2003, prior to the effective date of the amended regulation.  The period for consideration in this appeal is the entire period since the effective date of service connection.  Fenderson.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The new rating criteria may be applied only from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003).

The January 2010 rating decision informed the Veteran of both the prior and current spine rating criteria and considered his claim under both.  Hence, the Board may also consider both.  See Bernard, supra.

Baseline for Aggravation

The January 2010 rating decision reflects the AOJ established the Veteran's baseline for his low back was 10 percent if rated under the prior criteria.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  Hence, the AOJ determined any rating would be decreased by 10 percent.  The baseline was gleaned from a 2005 VA examination.

The prior lumbar spine rating criteria provided for a 10-percent rating for slight LOM; 20 percent for moderate LOM; and 40 percent for severe LOM.  38 C.F.R. § 4.71a, DC 5292 (2002).  The criteria for rating intervertebral disc syndrome (IVDS) under DC 5293 were changed, effective September 23, 2002.  The other lumbar spine diagnostic codes were not impacted by that change.  The Board will not allude to the rating criteria for IVDS, as a 2012 VA examination determined the Veteran does not have IVDS.

The Board notes the Veteran's medical history was relatively silent for low back-related pathology until 1995.  An August 1995 private entry notes a follow-up for back and leg pain following a 1995 motor vehicle accident (MVA).  The Veteran complained of bilateral mid-back pain which did not radiate.  Physical examination revealed the upper back as not particularly tender or with spasm.  The lower back had no appreciable tenderness or spasms.  ROM on flexion and tender was full with complaint of some mild pressure with extreme extension.  After continued complaints, later examinations determined the Veteran sustained a hamstring strain in the MVA.

An August 2005 VA spine assessment reflects the Veteran reported onset of right thigh and right lower back pain immediately after his left knee disability.  Following March 1976 left knee surgery, he had experienced consistent lower back pain.  He described the back pain as a constant aching pain.  Standing and walking aggravated it to 9-10/10 intensity.  Occasional physical therapy and medication improved the pain to 6-7/10.

Physical examination revealed no tenderness in the spinous process.  There was no tenderness of the paravertebral muscle, and there was no muscle atrophy at all.  Examination of the left sacroiliac joint revealed no tenderness.  The right gluteal muscle had no atrophy, but there was slight tenderness.  Lumbar ROM on three repetitions of flexion was 95, 100, and 95 degrees; backwards extension was 10, 20, and 15 degrees to the right, and ; lateral bending was 15, 20, 15 to the right, and 15, 20, 20 to the left; and, lateral rotation was 15, 10, and 15 bilaterally.  The examiner noted X-rays revealed minor degenerative changes.  The examiner noted that, considering the Veteran's age and BMI, the X-ray findings were within normal limits.  The examiner diagnosed minor DJD of the spine.

The January 2010 rating decision determined the August 2005 examination demonstrated a baseline of 10 percent for painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  This is consistent with the findings of pain and little, if any, limitation of motion.  Id., Diagnostic Code 5294; and the General Formula.

The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  38 C.F.R. § 4.71a.  Associated objective neurological symptoms are to be rated separately under the appropriate DC.  38 C.F.R. § 4.71a, General Formula, Note (1).

The August 2005 examination findings show LOM in all spheres but forward flexion under the current criteria.  See 38 C.F.R. § 4.71a, Plate V.  The thoracolumbar combined ROM findings of 175 degrees would warrant a 10-percent rating.  38 C.F.R. § 4.71a, General Formula, DC 5242.  Thus, the Board affirms the AOJ's determination of a 10-percent baseline for purposes of determining the extent of the aggravation due to the bilateral TKA.  See 38 C.F.R. § 3.310(b) (2005).

The Veteran's private records reflect his historical complaints of chronic low back pain, and that his treatment has included physical and aquatic therapy and epidural steroid injections (ESI).  A July 2007 private report of Dr. JHD reflects an October 2006 lumbar spine MRI examination revealed reasonably well maintained disc heights, mild disc bulge at L3-4, L4-5, and S1.  There also was a small bulge at L5-S1 that did not significantly displace the S1 nerve root.  Dr. D noted a CT scan of the lumbosacral spine was in agreement with the MRI.

Physical examination revealed no paravertebral lumbar muscle spasms.  Lumbar forward flexion was to approximately 60 degrees with some local discomfort, and decreased backwards extension.  Dr. D apparently did not test the spheres of lateral bending and rotation, nor did he provide how far the Veteran could extend.

Dr. D's findings approximate no more than moderate LOM and a 20-percent rating under the prior criteria, 38 C.F.R. § 4.71a, DC 5292 (2002), and the General Formula, as forward flexion was greater than 0 to 30 degrees and the Veteran had two-thirds of the normal range of motion.  38 C.F.R. § 4.71a, General Formula; Plate V.

The private records note the Veteran experienced increased symptoms in his cervical and lumbar spines as well as his upper and lower extremities after a MVA in October 2004.  The exacerbation lasted well into 2005.  An October 2006 physical therapy entry notes the Veteran's lumbar spine forward flexion was 0 to 15 degrees.  This would warrant a 40-percent rating under either the prior or current criteria.  Subsequent medical evidence shows that did not continue to be the chronic state of the Veteran's low back for, as noted earlier, his low back manifested forward flexion to 60 degrees in July 2007.

Records from Dr. TGT dated in December 2008 note lumbar spine forward flexion of 0 to 45 degrees.  While this was less than reported elsewhere, it was half of the normal range.  Plate V.  The Board finds the Veteran's lumbar spine continued to more nearly approximate a 20-percent rating under the prior and current criteria, as LOM was no more than moderate.  38 C.F.R. § 4.10.

The Veteran underwent another TKA in the intervening years, and his private records, as discussed earlier in this opinion, focused primarily on his post-operative process.  The private records note chronic low back pain and treatment with ESIs but do not reflect specific ROM values.  Prior to the September 2010 VA examination, the Veteran's written submissions asserted increased severity of his symptoms.

The September 2010 VA examination report reflects the Veteran reported a constant achy, soreness-type of pain of his low back, right greater than left.  He assessed the severity of the pain as 8-9/10 most of the time, but it occasionally increased to 10/10 and lasted all day.  Prolonged sitting or walking aggravated his symptoms.  Movement, exercises, stretching, massaging, and ice provided some relief, as did use of a TENS unit.  The Veteran also reported use of Percocet and OxyContin.  The examiner noted the Veteran was very vague in describing his symptoms, and he was unable to pinpoint the exact location of his pain.  The Veteran reported he believed his symptoms had worsened since 2005, as the pain was present all of the time, but he could not be more specific.  He reported further that his activities had not changed, and he remained independent in his activities of daily living.  The examiner noted the Veteran was very clear in answering his questions but very vague on specifics.

The examiner observed the Veteran to move from the waiting room with some difficulty.  He walked with a stooped posture.  With the assistance of a single-point cane, he rose and walked to the examination room without assistance.  He was able to don and doff his clothing, including his shoes, without much difficulty.  The Veteran moved about the examination room without his cane but slowly and cautiously.  He could stand almost to normal straightness but not erect.

Physical examination revealed no tenderness of spinous process or the paraspinals.  Lumbar spine forward flexion was to 24 degrees; extension to 10 degrees; right flexion, 11 degrees, and left, 12 degrees.  Lateral rotation was difficult, with minimal movement and very restricted.  Repetitive-use testing did not change those values.  The examiner diagnosed lumbar spine DJD.  The examiner noted that, despite the Veteran's complaints of increased symptoms, the lumbar spine condition did not seem to have progressed significantly, especially in light of the Veteran's vagueness in describing his symptoms.  The Veteran reported he still saw a neurosurgeon, and that surgery may be performed.  Surgery was recommended two years earlier.  The examiner noted there were no specific objective findings to show any significant worsening.

As noted in the September 2010 rating decision, the Board finds the earliest date on which it is factually ascertainable that the Veteran's lumbar spine more nearly approximated a 40 percent rating (less the 10-percent pre-aggravation base) is September 13, 2010, the date of the VA examination.  38 C.F.R. §§ 3.400, 4.71a, General Formula, DC 5242; 38 C.F.R. § 4.71a, DC 5292 (2002).

The Board notes the November 2012 VA examination revealed lumbar spine ROM of 0 to 80 degrees and no findings of functional impairment that would support a higher or staged rating.

The provisions of former 38 C.F.R. § 4.71a, DC 5295 provided a 10-percent rating for lumbosacral strain with characteristic pain on motion.  A 20-percent evaluation was assigned for lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position.  A 40-percent evaluation was applied for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.

At no time has the Veteran's low back disability been manifest by listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Further, the examiner at the 2005 VA examination noted the Veteran's degenerative changes were age-related rather than due to progression of the disability.  Thus, there was no factual basis for a 40-percent rating prior to September 2010 under DC 5295.

In light of the totality of the discussion throughout this decision, the Board finds as follows: the pre-aggravation base for the Veteran's lumbar spine disability is 10 percent, 38 C.F.R. § 3.310(a) (2005); and, prior to September 13, 2010, the lumbar spine disability more nearly approximated the assigned 10-percent rating, and 30-percent from September 13, 2010 forward.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Formula, DC 5242 (2013); 38 C.F.R. § 4.71a, DC 5292 (2013).

Right Lumbar Radiculopathy

Rating Criteria

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.124.

The AOJ evaluated the Veteran's right lumbar radiculopathy under the criteria for the sciatic nerve.  DC 8520 provides the rating criteria for paralysis or partial paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60-percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8520.

Analysis

The evidence of record shows the Veteran's low back disability has been manifested consistently by right lumbar radiculopathy.  The August 2005 VA examination report reflects physical examination revealed negative straight leg raising bilaterally, and deep tendon reflexes equal and symmetric.  Sensation was decreased at the right leg to the toe.  Muscle strength was 5/5 throughout.

The private treatment records reflect the right-sided radiculopathy waxed and waned, but the objective findings down through the years consistently showed muscle strength as normal and reflexes present.  A private November 2006 report of Dr. SJB notes lower extremity strength appeared fairly good.  Sensation to pinprick was intact, and reflexes were diminished but symmetric.  Pedis pulses were palpable bilaterally.  The Veteran denied any bowel or bladder problems.

A January 2007 entry of Dr. T, following a regimen of physical therapy, revealed normal motor examination, reflexes, and sensation in the lower extremities.  In October 2009, Dr. T noted negative straight leg raising and normal muscle strength, sensation, and reflexes in the lower extremity.

At the September 2010 VA examination, the Veteran manifested normal heel-to-toe pattern in his gait.  Motor strength testing was 4/5 at the right knee but 5/5 at the other joints.  Knee jerks were absent, but the Achilles reflexes were 2+.  The November 2012 examination report reflects motor strength was 5/5 throughout the lower extremities, and there was no muscle atrophy.  Knee jerks were absent, and ankle jerks were normal at 2+.  Sensation to light touch was normal throughout the lower extremities, and straight leg raising was negative bilaterally.  The examiner noted mild paresthesias of the right lower extremity.  The examiner noted impairment of the right sciatic nerve of mild severity.

In light of all of the fact the objective findings on clinical examination have consistently shown absent knee reflexes and occasional diminished sensation but good strength, the Board finds that the disability approximates moderate incomplete paralysis throughout the entire rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8520.  Given the normal or only slightly reduced strength, and largely intact sensation; the evidence is against finding more than moderately incomplete paralysis.

Extraschedular

As set forth in the discussion of the evidence and rating criteria above, the schedular rating criteria for the Veteran's left TKA, lumbar spine, and right lumbar radiculopathy describe the symptoms and severity of each of the Veteran's noted disabilities.  Thus, the rating criteria anticipate them.  This means the disability of each of the Veteran's disability, either separately or combined, is not exceptional.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes the September 2010 rating decision granted a total disability rating based on individual unemployability (TDIU), effective March 2010.

Combined Rating

The Veteran's November 2010 NOD included his dispute with his total combined rating continuing at 70 percent.  He did not dispute the combined rating noted in the January 2010 rating decision after the grants of service connection for his low back and right radiculopathy.  The only benefit added in September 2010 was the grant of a TDIU.  The December 2012 rating decision reflects that, after the increased rating granted for the right TKA, the Veteran's combined rating increased to 90 percent.

The Veteran's written submissions reflect his main dispute with his assigned total rating is that he did not understand how the combined rating table is applied, even though it had been explained to him.  This is understandable given that ratings are combined rather than added, in accordance with a table contained in the rating scheduled   38 C.F.R. § 4.25.  The AOJ correctly calculated the Veteran's combined rating using that table.  He received the benefit of all to which he was entitled, including the bilateral factor.  See 38 C.F.R. § 4.25 (2013).

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it where applicable.  Otherwise, the preponderance of the evidence is against the Veteran's claims.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).  The Veteran also received a staged rating where shown by the evidence.  See Fenderson, 12 Vet. App. 119.

Extension of Temporary Total Rating

In a claim for a rating based on convalescence, a total disability rating (100 percent) is assigned when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1).  In most cases the maximum period for which a convalescence rating may be granted is one year from the date of surgery.  38 C.F.R. § 4.30(b)(2).

The provisions of 38 C.F.R. § 4.71, DC 5055, however, permit only one month of convalescent rating after discharge from hospitalization; followed by one year of a 100 percent rating under that code.  38 C.F.R. § 4.71a, Note (1) following DC 5056.  The June 2009 rating decision granted a temporary 100-percent rating under 38 C.F.R. § 4.30 from January 22, 2009 (date of hospital discharge) to February 28, 2009; and a 100 percent rating under DC 5055 from March 1, 2009 to February 28, 2010.  Hence, the Veteran received the temporary total rating under 38 C.F.R. § 4.30 for the one month period for which he was entitled.  The Board is constrained to deny the claim.



ORDER

Entitlement to an increased rating for left TKA LOM residuals is denied.  A separate rating of 20 percent for lateral instability is granted, effective October 22, 2012.

Entitlement to an extension of a temporary total rating based on treatment of right knee degenerative joint disease (DJD), status post-TKA, is denied.

Entitlement to a higher total combined rating is denied.
 
Entitlement to an initial rating higher than 10 percent for lumbar spine DDD for the period prior to September 13, 2010, and higher than 30 percent for the period since, is denied.

Entitlement to an initial rating of 20 percent for right lower extremity radiculopathy associated with lumbar spine DDD is granted.


REMAND

Additional medical input is needed on the service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Private podiatry records of September 2007 reflect a positive nexus opinion on a causative relationship between the Veteran's plantar fasciitis/Achilles tendonitis and his bilateral TKA.  The September 2010 VA examination report reflects the examiner opined the Veteran's plantar fasciitis is causally related to bilateral pes planus, not the Veteran's knee disabilities.  The private podiatrist noted moderately flattened arches in November 2008, and severely flattened arches in April 2010, but no diagnosis of pes planus.

Arrange a VA podiatry examination.  The claims file must be reviewed by the examiner.  The examiner should opine whether there is at least a 50-percent probability the Veteran manifests pes planus.  Further, is there is at least a 50-percent probability the Veteran's Achilles tendonitis is due to his bilateral TKA.  

If the answer is, No, is there is at least a 50-percent probability the Veteran's service-connected bilateral TKA aggravates, that is chronically worsens, the Achilles tendonitis?  Any opinion should be fully explained and the rationale provided.

2.  After the above is complete, send the claims file to the examiner who conducted the September 2010 VA examination.  The examiner opined there was no causal relationship between the Veteran's bilateral TKA and his cervical spine DDD; bilateral hip DJD, left calf pain; upper extremity neuropathy; and, the bilateral rotator cuff tear.

Ask the examiner if there is at least a 50-percent probability the Veteran's service-connected bilateral TKA aggravates, that is chronically worsens, either of the noted disabilities.  Please provide a full explanation for any opinion rendered.

In the event the examiner who conducted the September 2010 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinions cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The examiner should review the claims file.

3.  If the decision remains in any way adverse to the Veteran, issue a SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


